DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 02/03/2022, concerning Application No. 16/621,785. The amendments to the specification, the drawings, and the claims filed on 02/03/2022 are acknowledged. Presently, Claims 1-30 remain pending.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, should the Applicant intend to have the listed references considered, the references should be on a form PTO-892. The following is the list of references in the specification not properly disclosed in an information disclosure statement:
“U.S. Patent No. 5951479” disclosed in Para. [0003-0004];
“U.S. Patent No. 9384530” disclosed in Para. [0005];
“US8679018B2” disclosed in Para. [0005];
“U.S. Patent Application Publication No. 20090306512” disclosed in Para. [0006];
“U.S. Patent No. 6231511” disclosed in Para. [0006];
“U.S. Patent No. 8137272” disclosed in Para. [0006];
“U.S. Patent No. 8317712” disclosed in Para. [0006]; 
“U.S. Patent No. 6048315” disclosed in Para. [0007]; and
“MH Bae and MK Jeong, "A study of Synthetic-Aperture Imaging with Virtual Source Elements in B-Mode Ultrasound Imaging Systems," IEEE Transactions on Ultrasonics, Ferroelectrics and Frequency Control, vol. 43, July, pp. 545-552 (1996)” disclosed in Para. [0095].

Drawings
The drawings were received on 02/03/2022. These drawings are acceptable.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
In Para. [0045], lines 2-3, “analyzing the aquired data” should be changed to “analyzing the acquired data”.
Appropriate correction is required.

Claim Objections
Claims 1, 8-9, 14-17, 20-24, 27, and 29-30 are objected to because of the following informalities:  
Claim 1, lines 17-18, the limitation “(e) focusing and beamforming the ultrasound dataset to map time signals of the ultrasound dataset and combine channel signals” should be changed to “(e) focusing and beamforming the ultrasound dataset to map time signals of the ultrasound dataset and combining channel signals”;
Claim 8, line 2, the limitation “an image” should be changed to “the ultrasound image”;
Claim 9, line 12, the limitation “modifying the respective transmission time shift and repeating steps” should be changed to “modifying the respective transmission time shifts of each of the plurality of ultrasound elements and repeating steps”;
Claim 9, lines 20-21, the limitation “(g) focusing and beamforming the ultrasound dataset to map time signals of the ultrasound dataset and combine channel signals” should be changed to “(g) focusing and beamforming the ultrasound dataset to map time signals of the ultrasound dataset and combining channel signals”;
Claim 14, line 1, the limitation “the step of focusing” should be changed to “wherein the step of focusing”;
Claim 14, line 2, the limitation “dataset to map time the signals” should be changed to “dataset to map the time signals”;
Claim 14, line 2, the limitation “the ultrasound dataset to spatial pixel data” should be changed to “the ultrasound dataset to provide the spatial pixel data”;
Claim 15, line 3, the limitation “an image” should be changed to “the ultrasound image”;
Claim 16, lines 5, 6, 8, and 11-12, each of the four limitations “the plurality of elements” should be changed to “the plurality of ultrasound elements”;
Claim 16, line 10-11, the limitation “the respective plurality of elements” should be changed to “the respective plurality of ultrasound elements”;
Claim 16, line 12, the limitation “(d) modify the respective transmission time shift and repeating steps (a) - (c)” should be changed to “(d) modify the respective transmission time shift and repeat steps (a) - (c)”;
Claim 17, line 2, the limitation “the plurality of elements” should be changed to “the plurality of ultrasound elements”;
Claim 20, lines 1-2, the limitation “The system of Claim 16, the method further comprising applying post-processing” should be changed to “The system of Claim 16, the controller further configured to apply post-processing”;
Claim 21, line 2, the limitation “the respective plurality of elements” should be changed to “the respective plurality of ultrasound elements”;
Claim 22, lines 2-3, each limitation “the respective plurality of elements” should be changed to “the respective plurality of ultrasound elements”;
Claim 23, line 3, the limitation “an image” should be changed to “the ultrasound image”;
Claim 24, lines 5, 6, and 9, each of the three limitations “the plurality of elements” should be changed to “the plurality of ultrasound elements”;
Claim 24, line 12, the limitation “(c) modify the respective transmission time shifts of each of the plurality of ultrasound elements and repeating steps (a) - (b)” should be changed to “(c) modify the respective transmission time shifts of each of the plurality of ultrasound elements and repeat steps (a) - (b)”;
Claim 24, line 18, the limitation “(g) focusing and beamforming the ultrasound dataset” should be changed to “(g) focus and beamform the ultrasound dataset”;
Claim 24, line 20, the limitation “(h) forming an ultrasound image” should be changed to “(h) form an ultrasound image”;
Claim 27, line 2, the limitation “the respective plurality of elements” should be changed to “the respective plurality of ultrasound elements”;
Claim 29, line 1, the limitation “the step of focusing” should be changed to “wherein the step of focusing”; and
Claim 30, line 3, the limitation “an ultrasound image” should be changed to “the ultrasound image”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8, 16-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Madore (US 2015/0265250 A1, cited in the Applicant’s IDS filed 12/12/2019, hereinafter Madore) in view of Bae (US Patent 6,231,511 B1, with date of patent 05/15/2001, hereinafter Bae).

Regarding Claim 1, Madore discloses (Figs. 1-20) a method for ultrasound imaging a target region with an ultrasound system (see, e.g., Abstract, Para. [0002-0003], and Para. [0010-0012]) having an ultrasound transducer array (transducer array 11) with a plurality of ultrasound elements (plurality of transducer elements 12) thereon (see, e.g., Fig. 1 and Para. [0034], lines 1-4, “an ultrasound imaging system includes a transducer array 11 comprised of a plurality of separately-driven elements 12. These elements produce ultrasound energy”), the method comprising: 
(a) transmitting an ultrasound tracking beam from at least a subset of the plurality of ultrasound elements (12) of the ultrasound transducer array (11) to the target region (see, e.g., Para. [0034], lines 2-5, “a transducer array 11 comprised of a plurality of separately-driven elements 12. These elements produce ultrasound energy when energized by a pulse produced by a transmitter 13”), each of the subset of the plurality of ultrasound elements (12) emitting a signal of the ultrasound tracking beam with a respective transmission time shift (see, e.g., Para. [0005], lines 1-15 and Para. [0036], lines 3-16); 
(b) receiving a plurality of echo signals at at least some of the subset of the plurality of ultrasound elements (12) of the ultrasound transducer array (11), each of the plurality of echo signals being responsive to the ultrasound tracking beam (see, e.g., Para. [0034], lines 5-13, “The ultrasound energy reflected back to the transducer array 11 from the subject being imaged is converted into electrical signals by the transducer elements 12. The electrical signal is sent to the receiver 14 through switches 15. A complete scan typically involves acquiring a series of echoes in which the transmitter 13 energizes the array 11 through the switches 15, which are momentarily set in a transmit mode; the switches 15 then revert to a receive mode and the received signal is sent to the receiver 14” and Para. [0036], lines 3-16); 
(c) applying the respective transmission time shift to at least some of the subset of the respective plurality of ultrasound elements (12) to the plurality of echo signals received at corresponding ones of the plurality of ultrasound elements (12) (see, e.g., Para. [0008], lines 4-19, “focusing at the receiver stage is achieved by imparting separate time delays (and/or phase shifts) and gains to the echo signal received by each transducer array element. After proper weighing and time delays are applied, the voltages produced at the transducer elements in the array are summed together such that the net signal represents the ultrasound signal reflected from a single focal point in the object. Typically, the focus point used at the receiver stage lies on the beam path that had been used at the transmission stage… This image reconstruction process, whereby image points are obtained through a weighted sum of time-delayed signals, is often referred to as ‘delay-and-sum beamforming’” and Para. [0048], lines 10-12, “performing a regular delay-and-sum beamforming reconstruction on the same data” and Para. [0051], lines 5-6, “The acquired datasets were reconstructed using both delay-and-sum beamforming”); 
(d) modifying the respective transmission time shift and repeating steps (a) - (c) to provide an ultrasound dataset representing a recovered source element domain of the ultrasound dataset (see, e.g., Para. [0005], lines 8-11, “By controlling the time delay and amplitude of the applied voltages, this focal point can be moved at different spatial locations in the imaged field-of-view” and Para. [0036], lines 10-13, “Typically each transmit event generates information for only part of the imaged object, and several transmit events may be needed to image the entire desired field-of-view”); 
(e) focusing and beamforming the ultrasound dataset to map time signals of the ultrasound dataset and combine channel signals to provide spatial pixel data (see, e.g., Para. [0008], lines 4-7, “focusing at the receiver stage is achieved by imparting separate time delays (and/or phase shifts) and gains to the echo signal received by each transducer array element” and Para. [0037], lines 1-3, “the processing in 34 and/or 38 relies on delay-and-sum [i.e., combining channels] beamforming to convert the received RF signal into image data” and Para. [0051], lines 5-6, “The acquired datasets were reconstructed using both delay-and-sum beamforming” and Para. [0053], lines 12-15, “information from anywhere along dimensions 21, 22, 23 and 24 in the acquired data to be exploited, in principle at least, toward reconstructing any given image pixel [i.e., the spatial pixel data]” and Para. [0063], lines 4-7, “This method can utilize the reconstruction matrix processing methods 204 described herein, or alternatively, can also be used with conventional delay and sum beamforming methods”); and 
(f) forming an ultrasound image from the spatial pixel data (see, e.g., Disclosed Claim 2, “generating at least one image of a region of interest in the object, the image having a plurality of pixels” and Disclosed Claim 4, “the processing step further comprises: using a numerical solver to process a first set of pixel data for a first image” and Para. [0036], lines 9-10, “Once the needed number of transmit events has been acquired, an image can be produced”).
Madore does not disclose wherein a focused data set is generated by temporal interpolation of the channel signals.
However, in the same field of endeavor of ultrasonic signal focusing, Bae discloses (Figs. 3 and 5-7) wherein a focused data set is generated by temporal interpolation of the channel signals (see, e.g., Abstract, lines 4-18, “The ultrasonic signal focusing method includes… an ultrasonic focusing step for interpolating an arrival delay amount of the ultrasonic signals stored after arrival at a different point in time and summing the interpolated signal. Thus, all the signals obtained by performing transmission focusing on a number of adjacent scan lines are used to thereby perform reception focusing”; also see, e.g., Figs. 6-7, and Col. 7, lines 9-67, and Col. 8, lines 1-35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Madore by including wherein a focused data set is generated by temporal interpolation of the channel signals, as disclosed by Bae. One of ordinary skill in the art would have been motivated to make this modification in order to achieve the desired signal focusing, and in order to provide better lateral resolution and improve overall resolution in the ultrasonic images, as recognized by Bae (see, e.g., Abstract and Col. 1, lines 25-41). 

Regarding Claim 2, Madore modified by Bae discloses the method of Claim 1. Madore further discloses (Figs. 1-20) wherein the respective transmission time shift of each of the plurality of ultrasound elements forms a time shift encoding matrix (see, e.g., Para. [0040], lines 5-13, “For a more general object, o, the raw signal consists of a linear superposition of e-t space arcs, whereby each object point in o is associated with an e-t space arc in s. The translation of all object points into a superposition of e-t space arcs can be described… where E(arc) is an encoding matrix featuring N(s) x N(t) x N(e) rows and N(i) x N(ax) columns”).

Regarding Claim 4, Madore modified by Bae discloses the method of Claim 2. Madore further discloses (Figs. 1-20) wherein the time shift encoding matrix comprises focused, plane or diverging time delays (see, e.g., Para. [0005], lines 3-6, “By controlling the time delay (or phase) and amplitude of the applied voltages, the ultrasound field produced by the array can be made to focus at a selected point in space”).

Regarding Claim 5, Madore modified by Bae discloses the method of Claim 1. Madore further discloses (Figs. 1-20) the method further comprising applying post-processing on the recovered source element domain of the ultrasound dataset (see, e.g., Fig. 20 and Para. [0063], lines 1-10, “Illustrated in FIG. 20 is a method 200 of temporally encoding artifacts as described herein for ultrasound imaging. Transmission pulses are selected 202 that enable the removal of artifacts by a filtering operation… The images can be phase corrected 206, Fourier transformed 208, filtered 210 and inverse Fourier transformed for further processing and display”).

Regarding Claim 6, Madore modified by Bae discloses the method of Claim 1. Madore further discloses (Figs. 1-20) wherein the at least some of the subset of the respective plurality of ultrasound elements (plurality of transducer elements 12) comprise edge elements of the ultrasound transducer array (transducer array 11) (see, e.g., Para. [0006], lines 8-14, “The subset of elements selected to be fired would typically form a continuous region on the transducer's surface, and this selected region gets translated across the transducer's surface during the scan to produce a corresponding series of parallel beams. Each beam is focused by adjusting the time delay (and/or phase) of the inner elements as compared to the outer elements in each subset” and Fig. 1, where some of the transducer elements 12 are shown to be edge elements/outer elements with respect to the entire transducer array 11).

Regarding Claim 7, Madore modified by Bae discloses the method of Claim 1. Madore further discloses (Figs. 1-20) wherein the at least some of the subset of the respective plurality of ultrasound elements (plurality of transducer elements 12) comprises all of the subset of the respective plurality of ultrasound elements (12) (see, e.g., Para. [0005], lines 3-8, “By controlling the time delay (or phase) and amplitude of the applied voltages, the ultrasound field produced by the array can be made to focus at a selected point in space, where the contributions from all elements add constructively thus maximizing the field strength at this particular location”, where contributions (i.e., transmitting and receiving the ultrasound signals) from all of the transducer elements 11 are used during processing of the data; also see, e.g., Para. [0010], lines 1-5, “The present invention relates to systems and methods for reconstructing ultrasound images that use the whole data space acquired (all time points for all receiving elements and all transmit events for present and past time frames) when reconstructing a given image pixel”).

Regarding Claim 8, Madore modified by Bae discloses the method of Claim 1. Madore further discloses (Figs. 1-20) wherein the step of beamforming comprises a delay and sum beamforming method across ultrasound element dimensions to form an image (see, e.g., Para. [0037], lines 1-3, “the processing in 34 and/or 38 relies on delay-and-sum beamforming to convert the received RF signal into image data” and Para. [0039], lines 10-11, “Delay-and-sum beamforming is performed by further multiplying with D(o) a matrix” and Para. [0063], lines 4-7, “This method… can also be used with conventional delay and sum beamforming methods”).

Regarding Claim 16, Madore discloses (Figs. 1-20) a system for ultrasound imaging a target region (see, e.g., Abstract, Para. [0002-0003], Para. [0010-0012], Para. [0034], and Fig. 1), the system comprising: 
an ultrasound transducer array (transducer array 11) with a plurality of ultrasound elements (plurality of transducer elements 12) thereon (see, e.g., Fig. 1 and Para. [0034], lines 1-4, “an ultrasound imaging system includes a transducer array 11 comprised of a plurality of separately-driven elements 12. These elements produce ultrasound energy”); and 
a controller (processing unit 16) (see, e.g., Fig. 1 and Para. [0034]) configured to: 
(a) transmit an ultrasound tracking beam from at least a subset of the plurality of ultrasound elements (12) of the ultrasound transducer array (11) to the target region (see, e.g., Para. [0034], lines 2-5, “a transducer array 11 comprised of a plurality of separately-driven elements 12. These elements produce ultrasound energy when energized by a pulse produced by a transmitter 13”), each of the subset of the plurality of ultrasound elements (12) emitting a signal of the ultrasound tracking beam with a respective transmission time shift (see, e.g., Para. [0005], lines 1-15 and Para. [0036], lines 3-16); 
(b) receive a plurality of echo signals at at least some of the subset of the plurality of ultrasound elements (12) of the ultrasound transducer array (11), each of the plurality of echo signals being responsive to the ultrasound tracking beam (see, e.g., Para. [0034], lines 5-13, “The ultrasound energy reflected back to the transducer array 11 from the subject being imaged is converted into electrical signals by the transducer elements 12. The electrical signal is sent to the receiver 14 through switches 15. A complete scan typically involves acquiring a series of echoes in which the transmitter 13 energizes the array 11 through the switches 15, which are momentarily set in a transmit mode; the switches 15 then revert to a receive mode and the received signal is sent to the receiver 14” and Para. [0036], lines 3-16); 
(c) apply the respective transmission time shift to at least some of the subset of the respective plurality of ultrasound elements (12) to the plurality of echo signals received at corresponding ones of the plurality of ultrasound elements (12) (see, e.g., Para. [0008], lines 4-19, “focusing at the receiver stage is achieved by imparting separate time delays (and/or phase shifts) and gains to the echo signal received by each transducer array element. After proper weighing and time delays are applied, the voltages produced at the transducer elements in the array are summed together such that the net signal represents the ultrasound signal reflected from a single focal point in the object. Typically, the focus point used at the receiver stage lies on the beam path that had been used at the transmission stage… This image reconstruction process, whereby image points are obtained through a weighted sum of time-delayed signals, is often referred to as ‘delay-and-sum beamforming’” and Para. [0048], lines 10-12, “performing a regular delay-and-sum beamforming reconstruction on the same data” and Para. [0051], lines 5-6, “The acquired datasets were reconstructed using both delay-and-sum beamforming”); 
(d) modify the respective transmission time shift and repeat steps (a) - (c) to provide an ultrasound dataset representing a recovered source element domain of the ultrasound dataset (see, e.g., Para. [0005], lines 8-11, “By controlling the time delay and amplitude of the applied voltages, this focal point can be moved at different spatial locations in the imaged field-of-view” and Para. [0036], lines 10-13, “Typically each transmit event generates information for only part of the imaged object, and several transmit events may be needed to image the entire desired field-of-view”); 
(e) focus and beamform the ultrasound dataset to map time signals of the ultrasound dataset and combine channel signals to provide spatial pixel data (see, e.g., Para. [0008], lines 4-7, “focusing at the receiver stage is achieved by imparting separate time delays (and/or phase shifts) and gains to the echo signal received by each transducer array element” and Para. [0037], lines 1-3, “the processing in 34 and/or 38 relies on delay-and-sum [i.e., combining channels] beamforming to convert the received RF signal into image data” and Para. [0051], lines 5-6, “The acquired datasets were reconstructed using both delay-and-sum beamforming” and Para. [0053], lines 12-15, “information from anywhere along dimensions 21, 22, 23 and 24 in the acquired data to be exploited, in principle at least, toward reconstructing any given image pixel [i.e., the spatial pixel data]” and Para. [0063], lines 4-7, “This method can utilize the reconstruction matrix processing methods 204 described herein, or alternatively, can also be used with conventional delay and sum beamforming methods”); and 
(f) form an ultrasound image from the spatial pixel data (see, e.g., Disclosed Claim 2, “generating at least one image of a region of interest in the object, the image having a plurality of pixels” and Disclosed Claim 4, “the processing step further comprises: using a numerical solver to process a first set of pixel data for a first image” and Para. [0036], lines 9-10, “Once the needed number of transmit events has been acquired, an image can be produced”).
Madore does not disclose wherein a focused data set is generated by temporal interpolation of the channel signals.
However, in the same field of endeavor of ultrasonic signal focusing, Bae discloses (Figs. 3 and 5-7) wherein a focused data set is generated by temporal interpolation of the channel signals (see, e.g., Abstract, lines 4-18, “The ultrasonic signal focusing method includes… an ultrasonic focusing step for interpolating an arrival delay amount of the ultrasonic signals stored after arrival at a different point in time and summing the interpolated signal. Thus, all the signals obtained by performing transmission focusing on a number of adjacent scan lines are used to thereby perform reception focusing”; also see, e.g., Figs. 6-7, and Col. 7, lines 9-67, and Col. 8, lines 1-35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Madore by including wherein a focused data set is generated by temporal interpolation of the channel signals, as disclosed by Bae. One of ordinary skill in the art would have been motivated to make this modification in order to achieve the desired signal focusing, and in order to provide better lateral resolution and improve overall resolution in the ultrasonic images, as recognized by Bae (see, e.g., Abstract and Col. 1, lines 25-41).

Regarding Claim 17, Madore modified by Bae discloses the system of Claim 16. Madore further discloses (Figs. 1-20) wherein the respective transmission time shift of each of the plurality of ultrasound elements forms a time shift encoding matrix (see, e.g., Para. [0040], lines 5-13, “For a more general object, o, the raw signal consists of a linear superposition of e-t space arcs, whereby each object point in o is associated with an e-t space arc in s. The translation of all object points into a superposition of e-t space arcs can be described… where E(arc) is an encoding matrix featuring N(s) x N(t) x N(e) rows and N(i) x N(ax) columns”).

Regarding Claim 19, Madore modified by Bae discloses the system of Claim 17. Madore further discloses (Figs. 1-20) wherein the time shift encoding matrix comprises focused, plane or diverging time delays (see, e.g., Para. [0005], lines 3-6, “By controlling the time delay (or phase) and amplitude of the applied voltages, the ultrasound field produced by the array can be made to focus at a selected point in space”).

Regarding Claim 20, Madore modified by Bae discloses the system of Claim 16. Madore further discloses (Figs. 1-20) the method further comprising applying post-processing on the recovered source element domain of the ultrasound dataset (see, e.g., Fig. 20 and Para. [0063], lines 1-10, “Illustrated in FIG. 20 is a method 200 of temporally encoding artifacts as described herein for ultrasound imaging. Transmission pulses are selected 202 that enable the removal of artifacts by a filtering operation… The images can be phase corrected 206, Fourier transformed 208, filtered 210 and inverse Fourier transformed for further processing and display”).

Regarding Claim 21, Madore modified by Bae discloses the system of Claim 16. Madore further discloses (Figs. 1-20) wherein the at least some of the subset of the respective plurality of ultrasound elements (plurality of transducer elements 12) comprise edge elements of the ultrasound transducer array (transducer array 11) (see, e.g., Para. [0006], lines 8-14, “The subset of elements selected to be fired would typically form a continuous region on the transducer's surface, and this selected region gets translated across the transducer's surface during the scan to produce a corresponding series of parallel beams. Each beam is focused by adjusting the time delay (and/or phase) of the inner elements as compared to the outer elements in each subset” and Fig. 1, where some of the transducer elements 12 are shown to be edge elements/outer elements with respect to the entire transducer array 11).

Regarding Claim 22, Madore modified by Bae discloses the system of Claim 16. Madore further discloses (Figs. 1-20) wherein the at least some of the subset of the respective plurality of ultrasound elements (plurality of transducer elements 12) comprises all of the subset of the respective plurality of ultrasound elements (12) (see, e.g., Para. [0005], lines 3-8, “By controlling the time delay (or phase) and amplitude of the applied voltages, the ultrasound field produced by the array can be made to focus at a selected point in space, where the contributions from all elements add constructively thus maximizing the field strength at this particular location”, where contributions (i.e., transmitting and receiving the ultrasound signals) from all of the transducer elements 11 are used during processing of the data; also see, e.g., Para. [0010], lines 1-5, “The present invention relates to systems and methods for reconstructing ultrasound images that use the whole data space acquired (all time points for all receiving elements and all transmit events for present and past time frames) when reconstructing a given image pixel”).

Regarding Claim 23, Madore modified by Bae discloses the system of Claim 16. Madore further discloses (Figs. 1-20) wherein the step of beamforming comprises a delay and sum beamforming method across ultrasound element dimensions to form an image (see, e.g., Para. [0037], lines 1-3, “the processing in 34 and/or 38 relies on delay-and-sum beamforming to convert the received RF signal into image data” and Para. [0039], lines 10-11, “Delay-and-sum beamforming is performed by further multiplying with D(o) a matrix” and Para. [0063], lines 4-7, “This method… can also be used with conventional delay and sum beamforming methods”).

Claims 9, 11-15, 24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Madore (US 2015/0265250 A1, cited in the Applicant’s IDS filed 12/12/2019, hereinafter Madore) in view of Chiao et al. (US Patent 6,048,315, with date of patent 04/11/2000, hereinafter Chiao).

Regarding Claim 9, Madore discloses (Figs. 1-20) a method for ultrasound imaging a target region with an ultrasound system (see, e.g., Abstract, Para. [0002-0003], and Para. [0010-0012]) having an ultrasound transducer array (transducer array 11) with a plurality of ultrasound elements (plurality of transducer elements 12) thereon (see, e.g., Fig. 1 and Para. [0034], lines 1-4, “an ultrasound imaging system includes a transducer array 11 comprised of a plurality of separately-driven elements 12. These elements produce ultrasound energy”), the method comprising: 
(a) transmitting an ultrasound tracking beam from at least a subset of the plurality of ultrasound elements (12) of the ultrasound transducer array (11) to the target region (see, e.g., Para. [0034], lines 2-5, “a transducer array 11 comprised of a plurality of separately-driven elements 12. These elements produce ultrasound energy when energized by a pulse produced by a transmitter 13”), each of the subset of the plurality of ultrasound elements (12) emitting a signal of the ultrasound tracking beam with a respective transmission time shift (see, e.g., Para. [0005], lines 1-15 and Para. [0036], lines 3-16), wherein the respective transmission time shifts of each of the plurality of ultrasound elements comprise a time shift encoding matrix (see, e.g., Para. [0040], lines 5-13, “For a more general object, o, the raw signal consists of a linear superposition of e-t space arcs, whereby each object point in o is associated with an e-t space arc in s. The translation of all object points into a superposition of e-t space arcs can be described… where E(arc) is an encoding matrix featuring N(s) x N(t) x N(e) rows and N(i) x N(ax) columns”); 
(b) receiving a plurality of echo signals at at least some of the subset of the plurality of ultrasound elements (12) of the ultrasound transducer array (11), each of the plurality of echo signals being responsive to the ultrasound tracking beam (see, e.g., Para. [0034], lines 5-13, “The ultrasound energy reflected back to the transducer array 11 from the subject being imaged is converted into electrical signals by the transducer elements 12. The electrical signal is sent to the receiver 14 through switches 15. A complete scan typically involves acquiring a series of echoes in which the transmitter 13 energizes the array 11 through the switches 15, which are momentarily set in a transmit mode; the switches 15 then revert to a receive mode and the received signal is sent to the receiver 14” and Para. [0036], lines 3-16); 
(c) modifying the respective transmission time shift and repeating steps (a) - (b) to provide an ultrasound dataset (see, e.g., Para. [0005], lines 8-11, “By controlling the time delay and amplitude of the applied voltages, this focal point can be moved at different spatial locations in the imaged field-of-view” and Para. [0036], lines 10-13, “Typically each transmit event generates information for only part of the imaged object, and several transmit events may be needed to image the entire desired field-of-view”); 
(d) applying a Fourier transform of the ultrasound dataset (see, e.g., Para. [0056], lines 9-11, “The resulting images were phase-corrected through Eq. 10, and Fourier transformed along the time frame 24 dimension” and Para. [0063], lines 1-8, “Illustrated in FIG. 20 is a method 200 of temporally encoding artifacts as described herein for ultrasound imaging. Transmission pulses are selected 202 that enable the removal of artifacts by a filtering operation… The images can be phase corrected 206, Fourier transformed 208”); 
(e) multiplying frequencies of the Fourier transform of the ultrasound dataset by a decoding matrix, the decoding matrix comprising a conjugate transpose of the time shift encoding matrix (see, e.g., Para. [0038], lines 5-7, “A single e-t space matrix can be used to reconstruct a single ray, multiple rays, or even an entire image in single-shot imaging” and Para. [0039], lines 7-10, “Time gain compensation (TGC) is performed by multiplying the raw signal s with the matrix T(o), which is a diagonal square matrix featuring N(s) x N(t) x N(e) rows and columns”, where the matrix T(o) comprises the encoding matrix (as seen in Para. [0040]), and Abstract, lines 10-11, “The present invention can include a temporal encoding and decoding scheme”); 
(f) applying an inverse Fourier transform to provide a time signal dataset (see, e.g., Para. [0058], lines 1-3, “The filter F(Ny){} was applied to remove the Nyquist frequency 153 and an inverse Fourier transform was then applied to bring the signal back to the temporal domain” and Para. [0063], lines 1-10, “Illustrated in FIG. 20 is a method 200 of temporally encoding artifacts as described herein for ultrasound imaging. Transmission pulses are selected 202 that enable the removal of artifacts by a filtering operation… The images can be phase corrected 206, Fourier transformed 208, filtered 210 and inverse Fourier transformed for further processing and display”); 
(g) focusing and beamforming the ultrasound dataset to map time signals of the ultrasound dataset and combine channel signals to provide spatial pixel data (see, e.g., Para. [0008], lines 4-7, “focusing at the receiver stage is achieved by imparting separate time delays (and/or phase shifts) and gains to the echo signal received by each transducer array element” and Para. [0037], lines 1-3, “the processing in 34 and/or 38 relies on delay-and-sum [i.e., combining channels] beamforming to convert the received RF signal into image data” and Para. [0051], lines 5-6, “The acquired datasets were reconstructed using both delay-and-sum beamforming” and Para. [0053], lines 12-15, “information from anywhere along dimensions 21, 22, 23 and 24 in the acquired data to be exploited, in principle at least, toward reconstructing any given image pixel [i.e., the spatial pixel data]” and Para. [0063], lines 4-7, “This method can utilize the reconstruction matrix processing methods 204 described herein, or alternatively, can also be used with conventional delay and sum beamforming methods”); and 
(h) forming an ultrasound image from the spatial pixel data (see, e.g., Disclosed Claim 2, “generating at least one image of a region of interest in the object, the image having a plurality of pixels” and Disclosed Claim 4, “the processing step further comprises: using a numerical solver to process a first set of pixel data for a first image” and Para. [0036], lines 9-10, “Once the needed number of transmit events has been acquired, an image can be produced”).
Madore does not disclose recovering estimates of individual ultrasound element signals; and applying the inverse Fourier transform specifically to the estimates of individual ultrasound element signals to provide a time signal dataset.
However, in the same field of endeavor of ultrasound imaging, Chiao discloses (Fig. 3) a method comprising: recovering estimates of individual ultrasound element signals; and applying an inverse matrix transform to the estimates of individual ultrasound element signals to provide a time signal dataset (see, e.g., Col. 5, lines 44-67, and Col. 6, lines 1-32 and 61-67, and Col. 7, lines 1-12, where this method allows for coherent combination of multiple transmit event data in order to recover individual channel data based on mathematical inversion of the Hadamard matrix).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Madore by including recovering estimates of individual ultrasound element signals; and applying the inverse matrix transform specifically to the estimates of individual ultrasound element signals to provide a time signal dataset, as disclosed by Chiao. One of ordinary skill in the art would have been motivated to make this modification in order to significantly increase the signal-to-noise ratio in synthetic transmit aperture imaging by encoding the transmit signals in orthogonal complementary codes, as recognized by Chiao (see, e.g., Col. 1, lines 7-10, and Col. 2, lines 50-54, and Col. 7, lines 5-12).

Regarding Claim 11, Madore modified by Chiao discloses the method of Claim 9. Madore further discloses (Figs. 1-20) wherein the time shift encoding matrix comprises focused, plane or diverging time delays (see, e.g., Para. [0005], lines 3-6, “By controlling the time delay (or phase) and amplitude of the applied voltages, the ultrasound field produced by the array can be made to focus at a selected point in space”).

Regarding Claim 12, Madore modified by Chiao discloses the method of Claim 9. Madore further discloses (Figs. 1-20) wherein the at least some of the subset of the respective plurality of ultrasound elements (plurality of transducer elements 12) comprise edge elements of the ultrasound transducer array (transducer array 11) (see, e.g., Para. [0006], lines 8-14, “The subset of elements selected to be fired would typically form a continuous region on the transducer's surface, and this selected region gets translated across the transducer's surface during the scan to produce a corresponding series of parallel beams. Each beam is focused by adjusting the time delay (and/or phase) of the inner elements as compared to the outer elements in each subset” and Fig. 1, where some of the transducer elements 12 are shown to be edge elements/outer elements with respect to the entire transducer array 11).

Regarding Claim 13, Madore modified by Chiao discloses the method of Claim 9. Madore further discloses (Figs. 1-20) wherein the at least some of the subset of the respective plurality of ultrasound elements (plurality of transducer elements 12) comprises all of the subset of the respective plurality of ultrasound elements (12) (see, e.g., Para. [0005], lines 3-8, “By controlling the time delay (or phase) and amplitude of the applied voltages, the ultrasound field produced by the array can be made to focus at a selected point in space, where the contributions from all elements add constructively thus maximizing the field strength at this particular location”, where contributions (i.e., transmitting and receiving the ultrasound signals) from all of the transducer elements 11 are used during processing of the data; also see, e.g., Para. [0010], lines 1-5, “The present invention relates to systems and methods for reconstructing ultrasound images that use the whole data space acquired (all time points for all receiving elements and all transmit events for present and past time frames) when reconstructing a given image pixel”).

Regarding Claim 14, Madore modified by Chiao discloses the method of Claim 9. Madore further discloses (Figs. 1-20) wherein the step of focusing the ultrasound dataset to map the time signals of the ultrasound dataset to provide spatial pixel data comprises complete dataset focusing (see, e.g., Para. [0008], lines 4-7, “focusing at the receiver stage is achieved by imparting separate time delays (and/or phase shifts) and gains to the echo signal received by each transducer array element”).

Regarding Claim 15, Madore modified by Chiao discloses the method of Claim 9. Madore further discloses (Figs. 1-20) wherein the step of beamforming comprises a delay and sum beamforming method across ultrasound element dimensions to form an image (see, e.g., Para. [0037], lines 1-3, “the processing in 34 and/or 38 relies on delay-and-sum beamforming to convert the received RF signal into image data” and Para. [0039], lines 10-11, “Delay-and-sum beamforming is performed by further multiplying with D(o) a matrix” and Para. [0063], lines 4-7, “This method… can also be used with conventional delay and sum beamforming methods”).

Regarding Claim 24, Madore discloses (Figs. 1-20) a system for ultrasound imaging a target region (see, e.g., Abstract, Para. [0002-0003], Para. [0010-0012], Para. [0034], and Fig. 1), the system comprising: 
an ultrasound transducer array (transducer array 11) with a plurality of ultrasound elements (plurality of transducer elements 12) thereon (see, e.g., Fig. 1 and Para. [0034], lines 1-4, “an ultrasound imaging system includes a transducer array 11 comprised of a plurality of separately-driven elements 12. These elements produce ultrasound energy”); and 
a controller (processing unit 16) (see, e.g., Fig. 1 and Para. [0034]) configured to: 
(a) transmit an ultrasound tracking beam from at least a subset of the plurality of ultrasound elements (12) of the ultrasound transducer array (11) to the target region (see, e.g., Para. [0034], lines 2-5, “a transducer array 11 comprised of a plurality of separately-driven elements 12. These elements produce ultrasound energy when energized by a pulse produced by a transmitter 13”), each of the subset of the plurality of ultrasound elements (12) emitting a signal of the ultrasound tracking beam with a respective transmission time shift (see, e.g., Para. [0005], lines 1-15 and Para. [0036], lines 3-16), wherein the respective transmission time shifts of each of the plurality of ultrasound elements comprise a time shift encoding matrix (see, e.g., Para. [0040], lines 5-13, “For a more general object, o, the raw signal consists of a linear superposition of e-t space arcs, whereby each object point in o is associated with an e-t space arc in s. The translation of all object points into a superposition of e-t space arcs can be described… where E(arc) is an encoding matrix featuring N(s) x N(t) x N(e) rows and N(i) x N(ax) columns”); 
(b) receive a plurality of echo signals at at least some of the subset of the plurality of ultrasound elements (12) of the ultrasound transducer array (11), each of the plurality of echo signals being responsive to the ultrasound tracking beam (see, e.g., Para. [0034], lines 5-13, “The ultrasound energy reflected back to the transducer array 11 from the subject being imaged is converted into electrical signals by the transducer elements 12. The electrical signal is sent to the receiver 14 through switches 15. A complete scan typically involves acquiring a series of echoes in which the transmitter 13 energizes the array 11 through the switches 15, which are momentarily set in a transmit mode; the switches 15 then revert to a receive mode and the received signal is sent to the receiver 14” and Para. [0036], lines 3-16); 
(c) modify the respective transmission time shifts of each of the plurality of ultrasound elements and repeat steps (a) - (b) to provide an ultrasound dataset (see, e.g., Para. [0005], lines 8-11, “By controlling the time delay and amplitude of the applied voltages, this focal point can be moved at different spatial locations in the imaged field-of-view” and Para. [0036], lines 10-13, “Typically each transmit event generates information for only part of the imaged object, and several transmit events may be needed to image the entire desired field-of-view”); 
(d) apply a Fourier transform of the ultrasound dataset (see, e.g., Para. [0056], lines 9-11, “The resulting images were phase-corrected through Eq. 10, and Fourier transformed along the time frame 24 dimension” and Para. [0063], lines 1-8, “Illustrated in FIG. 20 is a method 200 of temporally encoding artifacts as described herein for ultrasound imaging. Transmission pulses are selected 202 that enable the removal of artifacts by a filtering operation… The images can be phase corrected 206, Fourier transformed 208”); 
(e) multiply frequencies of the Fourier transform of the ultrasound dataset by a decoding matrix, the decoding matrix comprising a conjugate transpose of the time shift encoding matrix (see, e.g., Para. [0038], lines 5-7, “A single e-t space matrix can be used to reconstruct a single ray, multiple rays, or even an entire image in single-shot imaging” and Para. [0039], lines 7-10, “Time gain compensation (TGC) is performed by multiplying the raw signal s with the matrix T(o), which is a diagonal square matrix featuring N(s) x N(t) x N(e) rows and columns”, where the matrix T(o) comprises the encoding matrix (as seen in Para. [0040]), and Abstract, lines 10-11, “The present invention can include a temporal encoding and decoding scheme”); 
(f) apply an inverse Fourier transform to provide a time signal dataset (see, e.g., Para. [0058], lines 1-3, “The filter F(Ny){} was applied to remove the Nyquist frequency 153 and an inverse Fourier transform was then applied to bring the signal back to the temporal domain” and Para. [0063], lines 1-10, “Illustrated in FIG. 20 is a method 200 of temporally encoding artifacts as described herein for ultrasound imaging. Transmission pulses are selected 202 that enable the removal of artifacts by a filtering operation… The images can be phase corrected 206, Fourier transformed 208, filtered 210 and inverse Fourier transformed for further processing and display”); 
(g) focus and beamform the ultrasound dataset to map time signals of the ultrasound dataset and combine channel signals to provide spatial pixel data (see, e.g., Para. [0008], lines 4-7, “focusing at the receiver stage is achieved by imparting separate time delays (and/or phase shifts) and gains to the echo signal received by each transducer array element” and Para. [0037], lines 1-3, “the processing in 34 and/or 38 relies on delay-and-sum [i.e., combining channels] beamforming to convert the received RF signal into image data” and Para. [0051], lines 5-6, “The acquired datasets were reconstructed using both delay-and-sum beamforming” and Para. [0053], lines 12-15, “information from anywhere along dimensions 21, 22, 23 and 24 in the acquired data to be exploited, in principle at least, toward reconstructing any given image pixel [i.e., the spatial pixel data]” and Para. [0063], lines 4-7, “This method can utilize the reconstruction matrix processing methods 204 described herein, or alternatively, can also be used with conventional delay and sum beamforming methods”); and 
(h) form an ultrasound image from the spatial pixel data (see, e.g., Disclosed Claim 2, “generating at least one image of a region of interest in the object, the image having a plurality of pixels” and Disclosed Claim 4, “the processing step further comprises: using a numerical solver to process a first set of pixel data for a first image” and Para. [0036], lines 9-10, “Once the needed number of transmit events has been acquired, an image can be produced”).
Madore does not disclose recovering estimates of individual ultrasound element signals; and applying the inverse Fourier transform specifically to the estimates of individual ultrasound element signals to provide a time signal dataset.
However, in the same field of endeavor of ultrasound imaging, Chiao discloses (Fig. 3) recovering estimates of individual ultrasound element signals; and applying an inverse matrix transform to the estimates of individual ultrasound element signals to provide a time signal dataset (see, e.g., Col. 5, lines 44-67, and Col. 6, lines 1-32 and 61-67, and Col. 7, lines 1-12, where this method allows for coherent combination of multiple transmit event data in order to recover individual channel data based on mathematical inversion of the Hadamard matrix).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Madore by including recovering estimates of individual ultrasound element signals; and applying the inverse matrix transform specifically to the estimates of individual ultrasound element signals to provide a time signal dataset, as disclosed by Chiao. One of ordinary skill in the art would have been motivated to make this modification in order to significantly increase the signal-to-noise ratio in synthetic transmit aperture imaging by encoding the transmit signals in orthogonal complementary codes, as recognized by Chiao (see, e.g., Col. 1, lines 7-10, and Col. 2, lines 50-54, and Col. 7, lines 5-12).

Regarding Claim 26, Madore modified by Chiao discloses the system of Claim 24. Madore further discloses (Figs. 1-20) wherein the time shift encoding matrix comprises focused, plane or diverging time delays (see, e.g., Para. [0005], lines 3-6, “By controlling the time delay (or phase) and amplitude of the applied voltages, the ultrasound field produced by the array can be made to focus at a selected point in space”).

Regarding Claim 27, Madore modified by Chiao discloses the system of Claim 24. Madore further discloses (Figs. 1-20) wherein the at least some of the subset of the respective plurality of ultrasound elements (plurality of transducer elements 12) comprise edge elements of the ultrasound transducer array (transducer array 11) (see, e.g., Para. [0006], lines 8-14, “The subset of elements selected to be fired would typically form a continuous region on the transducer's surface, and this selected region gets translated across the transducer's surface during the scan to produce a corresponding series of parallel beams. Each beam is focused by adjusting the time delay (and/or phase) of the inner elements as compared to the outer elements in each subset” and Fig. 1, where some of the transducer elements 12 are shown to be edge elements/outer elements with respect to the entire transducer array 11).

Regarding Claim 28, Madore modified by Chiao discloses the system of Claim 24. Madore further discloses (Figs. 1-20) wherein the at least some of the subset of the respective plurality of ultrasound elements (plurality of transducer elements 12) comprises all of the subset of the respective plurality of ultrasound elements (12) (see, e.g., Para. [0005], lines 3-8, “By controlling the time delay (or phase) and amplitude of the applied voltages, the ultrasound field produced by the array can be made to focus at a selected point in space, where the contributions from all elements add constructively thus maximizing the field strength at this particular location”, where contributions (i.e., transmitting and receiving the ultrasound signals) from all of the transducer elements 11 are used during processing of the data; also see, e.g., Para. [0010], lines 1-5, “The present invention relates to systems and methods for reconstructing ultrasound images that use the whole data space acquired (all time points for all receiving elements and all transmit events for present and past time frames) when reconstructing a given image pixel”).

Regarding Claim 29, Madore modified by Chiao discloses the system of Claim 24. Madore further discloses (Figs. 1-20) wherein the step of focusing the ultrasound dataset to map the time signals of the ultrasound dataset to provide the spatial pixel data comprises complete dataset focusing (see, e.g., Para. [0008], lines 4-7, “focusing at the receiver stage is achieved by imparting separate time delays (and/or phase shifts) and gains to the echo signal received by each transducer array element”).

Regarding Claim 30, Madore modified by Chiao discloses the system of Claim 24. Madore further discloses (Figs. 1-20) wherein the step of beamforming comprises a delay and sum beamforming method across ultrasound element dimensions to form an ultrasound image (see, e.g., Para. [0037], lines 1-3, “the processing in 34 and/or 38 relies on delay-and-sum beamforming to convert the received RF signal into image data” and Para. [0039], lines 10-11, “Delay-and-sum beamforming is performed by further multiplying with D(o) a matrix” and Para. [0063], lines 4-7, “This method… can also be used with conventional delay and sum beamforming methods”).

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Madore (US 2015/0265250 A1, cited in the Applicant’s IDS filed 12/12/2019, hereinafter Madore) in view of Bae (US Patent 6,231,511 B1, with date of patent 05/15/2001, hereinafter Bae), as applied to Claims 2 and 17 above, and further in view of Huang et al. (US 2014/0364737 A1, cited in the Applicant’s IDS filed 12/12/2019, hereinafter Huang).

Regarding Claim 3, Madore modified by Bae discloses the method of Claim 2, except wherein the time shift encoding matrix comprises randomly generated time shift values.
However, in the same field of endeavor of ultrasound imaging, Huang discloses (Figs. 1 and 21) a method for ultrasound imaging a target region with an ultrasound system (synthetic-aperture ultrasound system 10) having an ultrasound transducer array (arrays 14a and 14b within scanner 12) with a plurality of ultrasound elements (plurality of individual transducer elements 16) thereon (see, e.g., Abstract and Para. [0057-0058]), wherein the time shift encoding matrix comprises randomly generated time shift values (see, e.g., Para. [0133], lines 3-5, “the data blending method 250 applies a random delay time to each source (e.g. transducers 16 in FIG. 1) and corresponding data (step 254)” and Para. [0138], lines 1-4, “we add a random time delay t(s) to each common-transmitter dataset and the corresponding forward propagation wavefield from the transmitting transducer element (source)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Madore modified by Bae by including wherein the time shift encoding matrix comprises randomly generated time shift values, as disclosed by Huang. One of ordinary skill in the art would have been motivated to make this modification in order to greatly improve the computational efficiency and eliminate the unwanted cross interference produced by different sources, which reduces the computational time and makes it feasible for ultrasound waveform tomography in future clinical applications, as recognized by Huang (see, e.g., Para. [0013]). 

Regarding Claim 18, Madore modified by Bae discloses the system of Claim 17, except wherein the time shift encoding matrix comprises randomly generated time shift values.
However, in the same field of endeavor of ultrasound imaging, Huang discloses (Figs. 1 and 21) a system (synthetic-aperture ultrasound system 10) for ultrasound imaging a target region (see, e.g., Abstract and Para. [0057-0058]), wherein the time shift encoding matrix comprises randomly generated time shift values (see, e.g., Para. [0133], lines 3-5, “the data blending method 250 applies a random delay time to each source (e.g. transducers 16 in FIG. 1) and corresponding data (step 254)” and Para. [0138], lines 1-4, “we add a random time delay t(s) to each common-transmitter dataset and the corresponding forward propagation wavefield from the transmitting transducer element (source)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Madore modified by Bae by including wherein the time shift encoding matrix comprises randomly generated time shift values, as disclosed by Huang. One of ordinary skill in the art would have been motivated to make this modification in order to greatly improve the computational efficiency and eliminate the unwanted cross interference produced by different sources, which reduces the computational time and makes it feasible for ultrasound waveform tomography in future clinical applications, as recognized by Huang (see, e.g., Para. [0013]).

Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Madore (US 2015/0265250 A1, cited in the Applicant’s IDS filed 12/12/2019, hereinafter Madore) in view of Chiao et al. (US Patent 6,048,315, with date of patent 04/11/2000, hereinafter Chiao), as applied to Claims 9 and 24 above, and further in view of Huang et al. (US 2014/0364737 A1, cited in the Applicant’s IDS filed 12/12/2019, hereinafter Huang).

Regarding Claim 10, Madore modified by Chiao discloses the method of Claim 9, except wherein the time shift encoding matrix comprises randomly generated time shift values.
However, in the same field of endeavor of ultrasound imaging, Huang discloses (Figs. 1 and 21) a method for ultrasound imaging a target region with an ultrasound system (synthetic-aperture ultrasound system 10) having an ultrasound transducer array (arrays 14a and 14b within scanner 12) with a plurality of ultrasound elements (plurality of individual transducer elements 16) thereon (see, e.g., Abstract and Para. [0057-0058]), wherein the time shift encoding matrix comprises randomly generated time shift values (see, e.g., Para. [0133], lines 3-5, “the data blending method 250 applies a random delay time to each source (e.g. transducers 16 in FIG. 1) and corresponding data (step 254)” and Para. [0138], lines 1-4, “we add a random time delay t(s) to each common-transmitter dataset and the corresponding forward propagation wavefield from the transmitting transducer element (source)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Madore modified by Chiao by including wherein the time shift encoding matrix comprises randomly generated time shift values, as disclosed by Huang. One of ordinary skill in the art would have been motivated to make this modification in order to greatly improve the computational efficiency and eliminate the unwanted cross interference produced by different sources, which reduces the computational time and makes it feasible for ultrasound waveform tomography in future clinical applications, as recognized by Huang (see, e.g., Para. [0013]).

Regarding Claim 25, Madore modified by Chiao discloses the system of Claim 24, except wherein the time shift encoding matrix comprises randomly generated time shift values.
However, in the same field of endeavor of ultrasound imaging, Huang discloses (Figs. 1 and 21) a system (synthetic-aperture ultrasound system 10) for ultrasound imaging a target region (see, e.g., Abstract and Para. [0057-0058]), wherein the time shift encoding matrix comprises randomly generated time shift values (see, e.g., Para. [0133], lines 3-5, “the data blending method 250 applies a random delay time to each source (e.g. transducers 16 in FIG. 1) and corresponding data (step 254)” and Para. [0138], lines 1-4, “we add a random time delay t(s) to each common-transmitter dataset and the corresponding forward propagation wavefield from the transmitting transducer element (source)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Madore modified by Chiao by including wherein the time shift encoding matrix comprises randomly generated time shift values, as disclosed by Huang. One of ordinary skill in the art would have been motivated to make this modification in order to greatly improve the computational efficiency and eliminate the unwanted cross interference produced by different sources, which reduces the computational time and makes it feasible for ultrasound waveform tomography in future clinical applications, as recognized by Huang (see, e.g., Para. [0013]).

Response to Arguments
Applicant’s arguments, see Page 11 of Remarks, filed 02/03/2022, with respect to the objections to the specification, drawings, and claims, and with respect to the claim rejections under 112(b) have been fully considered and are persuasive. Therefore, the objections to the specification (except the objection to original Para. [0044]), the objections to the drawings, the objections to the claims, and the claim rejections under 112(b) (as previously set forth in the Non-Final Rejection mailed 08/04/2021) have been withdrawn. However, Para. [0045] (original Para. [0044]) of the specification and the abstract remain objected to, and Claims 1, 8-9, 14-17, 20-24, 27, and 29-30 are currently objected to, as stated above.

Applicant’s arguments, see Pages 11-12 of Remarks, filed 02/03/2022, with respect to the rejection(s) of independent claim(s) 1, 9, 16, and 24 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Bae (US Patent 6,231,511 B1, with date of patent 05/15/2001, hereinafter Bae) and Chiao et al. (US Patent 6,048,315, with date of patent 04/11/2000, hereinafter Chiao).
Regarding Madore (US 2015/0265250 A1), Applicant argues that Madore does not discuss generating a focused data set by temporal interpolation of the channel signals as recited in Claims 1 and 16. Applicant further argues that Madore does not recover estimates of individual ultrasound element signals as recited in Claims 9 and 24.
Examiner agrees that Madore does not disclose the newly added limitations of the independent claims. However, Claims 1 and 16 are now rejected under 35 U.S.C. 103 as being unpatentable over Madore (US 2015/0265250 A1) in view of Bae (US Patent 6,231,511 B1), and Claims 9 and 24 are now rejected under 35 U.S.C. 103 as being unpatentable over Madore (US 2015/0265250 A1) in view of Chiao (US Patent 6,048,315). 
Examiner emphasizes that Bae discloses (Figs. 3 and 5-7) wherein a focused data set is generated by temporal interpolation of the channel signals (see, e.g., Abstract, lines 4-18, “The ultrasonic signal focusing method includes… an ultrasonic focusing step for interpolating an arrival delay amount of the ultrasonic signals stored after arrival at a different point in time and summing the interpolated signal. Thus, all the signals obtained by performing transmission focusing on a number of adjacent scan lines are used to thereby perform reception focusing”; also see, e.g., Figs. 6-7, and Col. 7, lines 9-67, and Col. 8, lines 1-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Madore by including wherein a focused data set is generated by temporal interpolation of the channel signals, as disclosed by Bae. One of ordinary skill in the art would have been motivated to make this modification in order to achieve the desired signal focusing, and in order to provide better lateral resolution and improve overall resolution in the ultrasonic images, as recognized by Bae (see, e.g., Abstract and Col. 1, lines 25-41). 
Examiner further emphasizes that Chiao discloses (Fig. 3) recovering estimates of individual ultrasound element signals; and applying an inverse matrix transform to the estimates of individual ultrasound element signals to provide a time signal dataset (see, e.g., Col. 5, lines 44-67, and Col. 6, lines 1-32 and 61-67, and Col. 7, lines 1-12, where this method allows for coherent combination of multiple transmit event data in order to recover individual channel data based on mathematical inversion of the Hadamard matrix). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Madore by including recovering estimates of individual ultrasound element signals; and applying the inverse matrix transform specifically to the estimates of individual ultrasound element signals to provide a time signal dataset, as disclosed by Chiao. One of ordinary skill in the art would have been motivated to make this modification in order to significantly increase the signal-to-noise ratio in synthetic transmit aperture imaging by encoding the transmit signals in orthogonal complementary codes, as recognized by Chiao (see, e.g., Col. 1, lines 7-10, and Col. 2, lines 50-54, and Col. 7, lines 5-12).
Therefore, the combination of Madore and Bae discloses each and every feature of independent Claims 1 and 16, and the combination of Madore and Chiao discloses each and every feature of independent Claims 9 and 24.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793